Case 0:19-cv-62751-RKA Document 24-2 Entered on FLSD Docket 12/14/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 0:19-CV-62751

   DAVID GREENWALD,

          Plaintiff,

   v.

   FROST-ARNETT COMPANY, and
   CORAL ANESTHESIA ASSOCIATES, INC.,

         Defendants.
   _______________________________________/

   DECLARATION OF ATTORNEY THOMAS J. PATTI IN SUPPORT OF PLAINTIFF’S
                MOTION FOR AWARD OF ATTORNEYS’ FEES

          In support of Plaintiff’s Verified Motion for Award of Attorneys’ Fees, I, Thomas J. Patti,

   Esq., make the following statement:

          1.      My name is Thomas J. Patti. I am a member in good standing of the Bars of the

   following Courts:

                  a.     Supreme Court of Florida
                         Tallahassee, Florida
                         Admitted September 21, 2015

                  b.     United States District Court for the Southern District of Florida
                         Miami, Florida
                         Admitted December 02, 2015

                  c.     United States District Court for the Middle District of Florida
                         Tampa, Florida
                         Admitted March 14, 2016

          2.      As an undergraduate, I attended Florida Atlantic University and earned a Bachelor

   of Business Administration in Marketing and Management on May 23, 2011. I graduated law

   school magna cum laude from the Nova Southeastern University Law School on June 30, 2015.




                                              Page 1 of 2
Case 0:19-cv-62751-RKA Document 24-2 Entered on FLSD Docket 12/14/2020 Page 2 of 2




             3.     Since September of 2015, I have practiced predominantly in the Southern District

   of Florida, wherein I predominantly litigated consumer protection cases on behalf of plaintiffs. In

   so doing, I have operated as the lead counsel in over 500 of individual consumer protection cases

   in the Southern District of Florida, as well as served as co-counsel in class actions certified in this

   District.

             4.     I am an active member of the National Association of Consumer Advocates.

             5.     I am Plaintiff’s counsel in this action.

             6.     I have expended a total of 7.8 hours in this matter. My contemporaneously kept

   time records reflecting my services (the “Joint Timecard”) is attached to Plaintiff’s Verified

   Motion for Award of Attorneys’ Fees as Exhibit “D.”

             7.     The reasonable hourly rate for my services is $475.00 per hour.

             8.     The lodestar calculation of attorney’s fees for my time expended is $3,705.00 (7.8

   hours multiplied by $475/hour).

             9.     These requested attorney’s fees were reasonable and necessary to litigate this

   matter.

             I, Thomas J. Patti, declare under penalty of perjury, as provided for by the laws of the

   United States, 28 U.S.C. § 1746, that the foregoing statements are true.

             Executed, in Fort Lauderdale, Florida.

                                                            /s/ Thomas J. Patti                         .
                                                           THOMAS J. PATTI, ESQ.
                                                           Florida Bar No.: 118377
                                                           E-mail:tom@jibraellaw.com
                                                           THE LAW OFFICES OF JIBRAEL S. HINDI
                                                           110 SE 6th Street, Suite 1744
                                                           Fort Lauderdale, Florida 33301
                                                           Phone: 954-907-1136




                                                 Page 2 of 2
